FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                             June 21, 2021
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                              No. 21-3003
 v.                                                (D.C. No. 6:17-CR-10109-EFM-3)
                                                               (D. Kan.)
 CHARLES PEPPER,

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before BACHARACH, MURPHY, and CARSON, Circuit Judges.
                 _________________________________

      Pro se Petitioner Charles Pepper, a federal inmate, moved for compassionate

release under 18 U.S.C. § 3582(c), as amended by the First Step Act. The district

court denied Petitioner’s motion finding that he lacked extraordinary and compelling

reasons. Our jurisdiction arises under 28 U.S.C. § 1291. We affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                            I.

      The district court sentenced Petitioner to 72 months’ imprisonment after he

pleaded guilty to two counts of the use of a communication facility to facilitate the

distribution of methamphetamine, in violation of 21 U.S.C. §§ 843(b) and (d).

Roughly two years later, Petitioner filed a motion arguing that extraordinary and

compelling reasons warranted his compassionate release.1

      Petitioner argued before the district court that he needed compassionate release

to care for his aging parents and their family farm. The district court concluded that

Petitioner’s desire to care for his aging parents and their farm did not constitute an

extraordinary and compelling reason. It explained that family circumstances may

present an extraordinary and compelling reason when: (1) a defendant has to care for

his minor children because the children’s caregiver died or became incapacitated, or

(2) a defendant has to care for his spouse because the spouse became incapacitated.

U.S. Sent’g Guidelines Manual § 1B1.13 cmt. n.1(c) (U.S. Sent’g Comm’n 2021).

But neither of those circumstances existed in Petitioner’s case. The district court

alternatively concluded that even if caring for an aging parent did present an

extraordinary and compelling reason for release, Petitioner was not the only available



      1
        Petitioner argued before the district court that he had medical conditions—
asthma, allergies, and hereditary neuropathy—which put him at a greater risk of
severe health complications should he contract COVID-19. The district court found
Petitioner’s argument uncompelling because he offered no evidence that he had
asthma or hereditary neuropathy and failed to show that allergies placed him at
increased risk of health complications should he contract COVID-19. Petitioner
abandons this argument on appeal.
                                            2
caregiver because Petitioner’s sister lived in Kansas and could also care for their

parents. For these reasons, the district court denied Petitioner’s motion for

compassionate release.    Petitioner appeals.

                                            II.

      We review the district court’s decision for an abuse of discretion. United

States v. Piper, 839 F.3d 1261, 1265 (10th Cir. 2016). Under this standard, we will

uphold the district court’s ruling unless it relied on an “incorrect conclusion of law or

clearly erroneous finding of fact.” Id.

      A district court may grant a motion for compassionate release if a defendant

meets three requirements: (1) extraordinary and compelling reasons warrant a

sentence reduction; (2) such a reduction is consistent with the applicable policy

statements issued by the Sentencing Commission; and (3) the factors set forth in 18

U.S.C. § 3553(a) support early release. 18 U.S.C. § 3582(c)(1)(A); United States v.

McGee, 992 F.3d 1035, 1042 (10th Cir. 2021). If any of the requirements are

lacking, the district court may deny the motion without addressing other factors. Id.

at 1043.

                                            III.

      On appeal, Petitioner continues to maintain that caring for his parents

establishes an extraordinary and compelling reason warranting his compassionate

release. But in any circumstance, caring for aging parents is not grounds for release.2


      2
        Petitioner notes that his sister recently relocated to another state and,
therefore, he is the only available caregiver for his aging parents. But even assuming
                                            3
U.S.S.G. § 1B1.13 cmt. n.1(c); See also United States v. Lopez, 846 F. App’x 733,

735 (10th Cir. 2021) (unpublished).

      Petitioner next argues that his BOP Pattern score presents an extraordinary and

compelling reason warranting release. But Petitioner failed to raise this argument

before the district court and does not argue for plain error. Consequently, we do not

address it on appeal. See Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1130–31

(10th Cir. 2011).

      For these reasons, the district court did not abuse its discretion in denying

Petitioner’s motion for compassionate release under § 3582(c).


      AFFIRMED.

                                            Entered for the Court


                                            Joel M. Carson III
                                            Circuit Judge




he is the only available caregiver, caring for aging parents does not constitute an
extraordinary and compelling reason.
                                           4